Sears, Justice.
Thomas H. Pittman was appointed by Judge G. Mallon Faircloth to be lead counsel for Carl Leonard in a case in which the state was seeking the death penalty against Leonard. Leonard subsequently pled guilty to murder in exchange for a life sentence. This appeal does not involve the criminal prosecution, but rather a dispute between Pittman and Judge Faircloth regarding the fees and expenses to which Pittman was entitled for representing Leonard. A second superior court judge heard the dispute, and determined that Pittman was not entitled to the contested fees and expenses. Our review of the record demonstrates that the trial court did not err in ruling that Pittman received the fees and expenses to which he was entitled under the contract established with Judge Faircloth, and that Pittman, who was compensated at the rate of $100 per hour, has failed to show that he did not receive a reasonable sum for his services, OCGA §§ 17-12-60 (a); 17-12-44. Further, under the circumstances of this case, which include the fact that the contested fees and expenses were not authorized under the contract with Judge Faircloth, we conclude that Pittman has failed to show that the failure to pay the contested fees and expenses amounts to an unconstitutional taking of property.

Judgment affirmed.


All the Justices concur.

John C. Pridgen, District Attorney, for appellee.
Culpepper, Pfeiffer & Harpe, Guy D. Pfeiffer, amicus curiae.